Citation Nr: 0109194	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a stomach 
disability (duodenal ulcer with gastric resection), currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from August 1951 to 
August 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The RO determined that the issue of an increased rating for 
the stomach disability was not perfected on appeal.  See VA 
Form 8 dated May 30, 2000.  The appellant's representative 
argued in the "Written Brief Presentation" of November 2000 
that his Form 9 timely filed in April 2000 sufficiently 
addressed this issue, and, in any case, was inextricably 
intertwined with the claim seeking entitlement to a total 
rating based on individual unemployability because the 
stomach disability was the sole-service-connected disability.  
The Board agrees.  A substantive appeal may be filed by 
"correspondence containing the necessary information," 
received either from the appellant or his representative.  
38 C.F.R. §§ 20.202, 20.301(a) (2000).  In this case, given 
the fact that the stomach disability is his only compensably-
rated disability which he claims is now disabling to the 
extent that he is entitled to a higher rating, the Board will 
construe his Form 9 of April 2000 as fairly reflecting an 
intent to appeal both issues listed on the March 2000 
statement of the case.  The RO's failure to certify an issue 
on appeal does not deprive the Board of jurisdiction over 
issues it believes are correctly before it.  38 C.F.R. 
§ 19.35 (2000).  Moreover, a failure to file a substantive 
appeal does not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction.  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Hence, as the Board has 
an obligation to assess its jurisdiction, see Marsh v. West, 
11 Vet. App. 468, 470-72 (1998), it is the Board's 
determination that both issues listed on the title page are 
in appellate status at this time.


REMAND

The Board finds that additional medical development to 
evaluate the appellant's sole-service-connected disability, 
duodenal ulcer with gastric resection, rated 60 percent 
disabling, would prove useful in this case, and is consistent 
with VA's duty to assist.  In this particular case, review of 
the evidence discloses that the appellant was last examined 
by VA for compensation purposes in September 1998.  However, 
since that examination, he was hospitalized in November-
December 1999 at which time he underwent a near total 
gastrectomy.  The appellant argues that he is totally 
disabled and unemployable due to his stomach disability.  In 
view of the fact that the September 1998 VA examination did 
not have benefit of the examiner's findings/opinions 
regarding employability based on a review of the evidence in 
the claims file, or a social and industrial survey to 
corroborate any findings regarding the appellant's inability 
to work due to his stomach disability, the Board concludes 
that a new VA examination should be conducted to ensure 
compliance with the law, VA regulations and precedent 
decisions of the U. S. Court of Appeals for Veterans Claims.  
See e.g. Massey v. Brown, 7 Vet. App. 204 (1994); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (duty to assist requires a 
thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses level of impairment since previous 
examination).  The new examination ordered by this remand is 
to be conducted following completion of a social and 
industrial survey.

The RO is advised that its readjudication of the claims must 
be in accord with VA's duty-to-notify and duty-to-assist 
obligations under the newly amended versions of 38 U.S.C.A. 
§§ 5103A and 5107(a).  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
he was last seen at the Gainesville-VA 
Medical Center in December 1999, as shown 
by the available medical records in the 
file.  All VA medical records identified 
by the appellant should be obtained 
pursuant to established procedure.  With 
respect to any non-VA health care 
providers identified by the appellant, 
the RO should request his authorization 
to release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  A social and industrial survey should 
be conducted by the RO.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the stomach disability on the 
appellant's ability to secure or follow a 
substantially gainful occupation.

3.  Thereafter, the RO should schedule 
the appellant for an appropriate VA 
compensation/fee-basis examination to 
determine the nature and extent of 
impairment caused by his service-
connected stomach disability.  The 
appellant's claims folder and a copy of 
this remand must be furnished to the 
examiner and thoroughly reviewed in 
connection with the examination.  All 
appropriate diagnostic testing deemed 
necessary to render clinically-supported 
diagnoses and assessments of 
functioning/employability should be 
administered.  In this regard, the 
appellant's stomach disability should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of his 
recorded medical and vocational history.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected stomach 
disability, bearing in mind the findings 
of the social/industrial assessment and 
his entire social-medical history.  The 
report of the examination and the 
social/industrial assessment should be 
thereafter associated with the claims 
folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  The RO should take any additional 
action necessary to comply with the duty-
to-notify and duty-to-assist provisions 
of the VCAA.

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  Consideration of an 
extraschedular evaluation for his stomach 
disability under 38 C.F.R. § 3.321(b)(1) 
should be addressed on readjudication as 
well.  If any benefits sought on appeal 
remain denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


